Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements of Sigma Designs, Inc. on Form S-8 (File No. 333-206830, effective September 8 2015; File No. 333-203443, effective April 16, 2015; File No. 333-180505, effective April 2, 2012; File No. 333-176728, effective September 8, 2011; File No. 333-173532, effective April 15, 2011; File No. 333-171157, effective December 14, 2010; File No. 333-167869, effective June 29, 2010; File No. 333-163125, effective November 16, 2009; File No. 333-161560, effective August 26, 2009; File No. 333-158076, effective March 18, 2009; File No. 333-149628, effective March 11, 2008; File No. 333-144213, effective June 29, 2007; File No. 333-132303, effective March 9, 2006; File No. 333-128895, effective October 7, 2005; File No. 333-114374, effective April 9, 2004; File No.333-106978, effective July11, 2003; File No.333-103513, effective February28, 2003; File No.333-83126, effective February21, 2002; File No.333-64234, effective June29, 2001) of our report dated March 30, 2017, with respect to the consolidated balance sheets of Sigma Designs, Inc. and subsidiaries as of January 28, 2017 and January 30, 2016, and the related consolidated statements of operations, comprehensive loss, shareholders' equity, and cash flows for each of the fiscal years in the three-year period ended January 28, 2017 and the related financial statement schedule, and the effectiveness of internal control over financial reporting as of January 28, 2017, which report appears in the January 28, 2017 annual report on Form 10-K of Sigma Designs, Inc. /s/ ArmaninoLLP San Ramon, California March 30, 2017
